DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 02/24/2022.
Claims 1 – 5 and 7 – 15 are presented for examination.
Applicant has added new claims 10 – 15.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 – 5 and 7 – 9, the prior art fails to show wherein an attraction force between the second magnet and the first magnet results in a restoring force upon the shaft, and wherein a magnitude of the attraction force is associated with a joystick classification, and wherein the joystick classification is a first joystick classification for a first user classification and a second joystick classification for a second user classification.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 10 - 15, the prior art fails to show an attraction force between the second magnet and the first magnet results in a restoring force upon the shaft, and wherein a magnitude of the attraction force is a first magnitude for a first size of the second magnet and a second magnitude for a second size of the second magnet.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858